Case 3:19-cv-00732-BJD-PDB Document 1-3 Filed 06/18/19 Page 1 of 1 PagelD 17

RECEIPT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RONNIE FUSSELL 3411039
CLERK OF THE CIRCUIT AND COUNTY COURTS Printed On:
JACKSONVILLE, DUVAL COUNTY, FLORIDA 04/03/2019 02:31
Page 1 of 1
Receipt Number: 3411039 - Date 04/03/2019 Time 2:30PM
Received of: Marie A. Mattox
310 East Bradford Road
Tallahassee, FL 32303
Cashier Name: EFile Balance Owed: 411.00
Cashier Location:  E-Filing Total Amount Paid: 411.00
Receipt ID: 6694901 Remaining Balance: 0.00
Division: CV-H(Circuit)
Case# 16-2019-CA-002479-XXXX-MA -- PLAINTIFF: SMITH, CATRINA
ltem Balance Paid Bal Remaining
Fees 411.00 411.00 0.00
Case Total 411.00 411.00 0.00
Payments
Type Ret# Amount
EFILING 24348369 411.00
Total Received 411.00
Total Paid 411.00
The clerk of courts is here to help you.
We can be found online at: WWW.DUVALCLERK.COM
The main courthouse Location Is: Clerk of the Circuit and County Courts
Duval County, Florida
5901 West Adams Street
Jacksonville, Florida 32202
The main telephone number Is: 904-255-2000
Other Locations: Neptune Beach Courthouse Annex

1543 Atlantic Blvd
Neptune Beach, Florida 32266

 
